     Case 2:20-cv-00693-RFB-EJY Document 3 Filed 04/17/20 Page 1 of 3



 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3    ERIC FLORES,                                              Case No. 2:20-cv-00693-RFB-EJY
 4                   Plaintiff,
 5           v.                                                               ORDER
 6    NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
 7
                     Defendants.
 8

 9   I.     DISCUSSION

10          On April 16, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983 and filed an

12   application to proceed in forma pauperis. (ECF Nos. 1-1, 1). Plaintiff’s application to proceed in

13   forma pauperis is incomplete.

14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

15   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

16   prepaying the full $400 filing fee. To apply for in forma pauperis status, the inmate must submit all

17   three of the following documents to the Court:

18          (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s

19          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3);

20          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

21          (i.e. page 4 of this Court’s approved form); and

22          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

23          six-month period.

24          Plaintiff has not submitted a Financial Certificate on this Court’s approved form or an inmate

25   account statement for the past six months. Accordingly, the Court denies Plaintiff’s application to

26   proceed in forma pauperis (ECF No. 1) without prejudice because the application is incomplete.

27   The Court will grant Plaintiff a one-time extension to file a fully complete application to proceed

28
     Case 2:20-cv-00693-RFB-EJY Document 3 Filed 04/17/20 Page 2 of 3



 1   in forma pauperis containing all three of the required documents. Plaintiff will file a fully complete

 2   application to proceed in forma pauperis on or before June 15, 2020. Absent unusual circumstances,

 3   the Court will not grant any further extensions of time. If Plaintiff is unable to file a fully complete

 4   application to proceed in forma pauperis with all three required documents on or before June 15,

 5   2020 , the Court will dismiss this case without prejudice for Plaintiff to file a new case with the

 6   Court when Plaintiff is able to acquire all three of the documents needed to file a fully complete

 7   application to proceed in forma pauperis. To clarify, a dismissal without prejudice means Plaintiff

 8   does not give up the right to refile the case with the Court, under a new case number, when Plaintiff

 9   has all three documents needed to submit with the application to proceed in forma pauperis.

10   Alternatively, Plaintiff may choose not to file an application to proceed in forma pauperis and instead

11   pay the full filing fee of $400 on or before June 15, 2020 to proceed with this case. The Court will

12   retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court will not file the complaint unless

13   and until Plaintiff timely files a fully complete application to proceed in forma pauperis with all

14   three documents or pays the full $400 filing fee.

15   II.    CONCLUSION

16          For the foregoing reasons, IT IS HEREBY ORDERED that Plaintiff’s application to proceed

17   in forma pauperis (ECF No. 1) is denied without prejudice to file a new fully complete application

18   to proceed in forma pauperis with all three documents.

19          IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the approved

20   form application to proceed in forma pauperis by an inmate, as well as the document entitled

21   information and instructions for filing an in forma pauperis application.

22          IT IS FURTHER ORDERED that on or before June 15, 2020, Plaintiff shall either pay the

23   full $400 filing fee for a civil action (which includes the $350 filing fee and the $50 administrative

24   fee) or file with the Court:

25          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

26          approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

27          3);

28
                                                      -2-
     Case 2:20-cv-00693-RFB-EJY Document 3 Filed 04/17/20 Page 3 of 3



 1           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

 2           (i.e. page 4 of this Court’s approved form); and

 3           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

 4           six-month period.

 5           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

 6   proceed in forma pauperis with all three documents or pay the full $400 filing fee for a civil action

 7   on or before June 15, 2020, the Court will dismiss this action without prejudice for Plaintiff to refile

 8   the case with the Court, under a new case number, when Plaintiff has all three documents needed to

 9   file a complete application to proceed in forma pauperis.

10           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint (ECF

11   No.1-1) but will not file it at this time.

12           DATED: April 17, 2020

13

14

15                                                  ELAYNA J. YOUCHAH
                                                    UNITED STATES MAGISTRATE JUDGE
16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     -3-
